October 3, 2011 Deborah O’Neal-Johnson, Esquire U.S. Securities & Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: T. Rowe Price Corporate Income Fund, Inc. File Nos.: 033-62275/811-07353 T. Rowe Price Floating Rate Fund, Inc. T. Rowe Price Floating Rate Fund–Advisor Class File Nos.: 333-174605/811-22557 T. Rowe Price GNMA Fund File Nos.: 033-01041/811-4441 T. Rowe Price High Yield Fund, Inc. T. Rowe Price High Yield Fund–Advisor Class File Nos.: 002-93707/811-4119 T. Rowe Price Inflation Focused Bond Fund, Inc. File Nos.: 333-136805/811-21919 T. Rowe Price Inflation Protected Bond Fund, Inc. File Nos.: 333-99241/811-21185 T. Rowe Price Institutional Income Funds, Inc. T. Rowe Price
